DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the documents received on 03/11/2021.
Allowable Subject Matter
Claims 1-4, 6-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  upon further examination of the art of record it has been decided that the prior art neither anticipated nor renders obvious the claimed case making device comprising a box-sheet-holding part, an extraction part, a plurality of suction tools, a folding assist member adapted to contact the box sheet such that, when the extraction part supports the box sheet and the suction tools grip the box sheet, the box sheet folds at a crease formed between a portion supported by the extraction part in the upright direction and a portion gripped by the suction tools in a vertical direction, and an upright-direction dimension of the box sheet being a first dimension; and the extraction part for moving the box sheet in the upright direction by a second dimension, the second dimension is shorter than the first dimension.
The prior art Morse U.S. 4,348,853 discloses a similar invention but does not disclose extraction in a vertical direction and the folding assist member in combination with the remainder of the claim. Thus it is the examiners opinion that it would not have been obvious to one having ordinary skill in the art at the time of filing to modify the prior art to arrive at the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779.  The examiner can normally be reached on Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731